Upon a motion for a rebearing in tbis case the mandate of this court was modified January 31,1899, and the following opinion was filed February 21, 1899:
Pee OueiaM.
This case is similar in all respects to the case of Wentworth v. Racine Co. 99 Wis. 26, and the remarks made in the opinion upon the motion for rehearing in that case (99 Wis. iv) apply to this case, except that the amount of the judgment to which the plaintiff is entitled under the findings is $100, instead of $83.22. The mandate in this case will therefore be modified so as to read as follows: Judgment of the circuit court reversed, and action remanded with directions to render judgment for respondent for $100. In all other respects the motion for rehearing is overruled without costs.
It is so ordered.